Response to Arguments

The applicant argues that none of the prior art teaches or suggests adjusting a transmission power of a PT-RS “in a non-coherent or partial coherent transmission” as explicitly recited in claims 17 and 26, no prima facie case of obviousness is established against claims 17 and 26 (Remarks, 2, lines 20-22). 

The Examiner respectfully disagrees

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Independent claims 17 and 26 are rejected over Zhang  (US 20190182777) in view of Huang (US 20200274585) for teaching the limitations of a transmission power of a PT-RS, and  transmitting the PT-RS at the adjusted power- Zhang, ¶0145-¶0147, ¶0155, where the transmission power is in non-coherent or partial coherent transmission- Huang- ¶0261- 2nd sentence.
Claim 17 however additionally recites circuitry for this operation which is taught by Zhang (US 20190140729) – App. 62/612,943, which was filed on January 2, 2018. It is worthy to note that this circuitry  taught in Fig. XT XZ and. XU of the application  teaches a various embodiment and circuitry for PT-RS antenna ports in relation to transmission power commensurate with the teachings of the PG PUB of US 20190140729- ¶0129.
Incidentally Huang also teaches partial and non- coherent transmissions-¶0135- ¶0136, ¶0286- ¶0287, and recites the selection of antenna port partial coherent transmission for power equalization. Based on this assessment it is believed that the prior art of record in combination recites the limitations of the independent claims and their respective dependents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462